Exhibit 10.1 INCREMENTAL FACILITY AMENDMENT NO. 1 TO CREDIT AGREEMENT INCREMENTAL FACILITY AMENDMENT NO. 1 TO CREDIT AGREEMENT , dated as of August 29, 2014 (this “ Agreement ”), among MEDIA GENERAL, INC. (the “ Borrower ”), each other Loan Party party hereto, ROYAL BANK OF CANADA (acting through one or more of its branches or any Affiliate thereof, collectively, “ Royal Bank ”), as Administrative Agent (in such capacity, the “ Administrative Agent ”) and the lenders party hereto (collectively, the “ Incremental Term Lenders ” and individually, an “ Incremental Term Lender ”). Capitalized terms not otherwise defined in this Agreement have the same meanings as specified in the Existing Credit Agreement referred to below. RECITALS: WHEREAS, The Borrower, the Lenders party thereto and Royal Bank as Administrative Agent entered into that certain Credit Agreement, dated as of July 31, 2013 (as amended, restated, supplemented, or otherwise modified from time to time immediately prior to the effectiveness of this Agreement, including as amended by Amendment No. 1 to Credit Agreement, dated as of April 15, 2014, the “ Existing Credit Agreement ”; the Existing Credit Agreement, as amended by this Agreement and as may be further amended, restated, supplemented or otherwise modified form time to time, the “ Credit Agreement ”). WHEREAS, pursuant to section 2.14 of the Credit Agreement, the Borrower has requested Incremental Term B Loans in an aggregate principal amount of $75,000,000.00 (the “ New Term Loans ”), which will be available on the Effective Date (as defined below); WHEREAS, the Incremental Term Lender is willing to make the New Term Loans in the amounts set forth opposite such lender’s name in Schedule 2.01(b) hereof (the “ New Term Loan Commitments ”); WHEREAS, this Agreement shall constitute an Incremental Facility Amendment as set forth in Section 2.14(c) of the Credit Agreement; WHEREAS, the Borrower wishes to make certain amendments to the Existing Credit Agreement in connection with the incurrence of the New Term Loans as set forth herein. NOW, THEREFORE, in consideration of the premises and agreements, provisions and covenants herein contained, the parties hereto hereby agree as follows: SECTION 1. Amendments to Existing Credit Agreement . The Existing Credit Agreement is, as of the Effective Date and subject to the satisfaction of the applicable conditions precedent set forth in Section4 of this Agreement, hereby amended as follows: (a)Schedule 2.01 of the Existing Credit Agreement is amended and supplemented by adding thereto the New Term Loan Commitments hereunder of the Incremental Term Lenders party hereto as set forth on Schedule 2.01(b) hereto. (b)Pursuant to Section 2.14 of the Existing Credit Agreement, upon the funding of the New Term Loans on the Effective Date, the New Term Loans shall automatically and without further action by any Person constitute additional Term B Loans (and shall have the same terms as the Term B Loans made on the Initial Draw Date) for all purposes of the Credit Agreement and the other Loan Documents; provided that the Borrower shall use the proceeds of the New Term Loans to consummate the acquisition, directly or indirectly, of the Television Broadcasting Business of WHTM-TV (ABC) in Harrisburg, Pennsylvania (the “ Harrisburg Acquisition ”) and other transactions in connection therewith (including to pay transaction costs and expenses) and to provide for working capital needs of the Borrower and its Subsidiaries and for other general corporate purposes. (c)Pursuant to Section 2.14(c) of the Existing Credit Agreement, if the New Term Loans are initially funded as Eurodollar Rate Loans, on the Effective Date there shall commence an initial Interest Period with respect to the New Term Loans that shall end on the last day of the Interest Period applicable to the existing Term B Loans that are in effect immediately prior to the Effective Date. (d)(i) Subject to adjustment as a result of the application of prepayments in accordance with Section 2.05 of the Credit Agreement, in each case, solely to the extent of any such amounts applied to the prepayment of the New Term Loans, the New Term Loans shall be due and payable, and the Borrower Representative shall repay to the Administrative Agent for the ratable account of the Incremental Term Lenders quarterly on the last Business Day of each month of March, June, September and December occurring until the Maturity Date, commencing with the first such payment due and payable on the end of the first full fiscal quarter ending after the Effective Date an amount equal to 0.25% of the aggregate outstanding principal amount of the New Term Loans made by the Incremental Term Lenders under Section 2.14; provided, however, that the final principal repayment installment of the New Term Loans shall be due and payable on the Maturity Date for the Term B Facility and in any event shall be in an amount equal to the aggregate principal amount of all New Term Loans outstanding on such date and (ii) the Administrative Agent shall take any and all action as may be reasonably necessary to ensure that the New Term Loans are included in each borrowing and repayment of Term B Loans on a pro rata basis. (e)The New Term Loan Commitments provided for hereunder shall terminate on the Effective Date immediately upon the borrowing of the New Term Loans pursuant to Section 2 below. SECTION 2. Incremental Term Lenders . Each Incremental Term Lender party hereto hereby acknowledges and agrees that it has a New Term Loan Commitment in the amount set forth opposite such Incremental Term Lender’s name on Schedule 2.01(b) to this Agreement and agrees to severally make to the Borrower New Term Loans on the Effective Date, in an aggregate amount not in excess of such Incremental Term Lender’s New Term Loan Commitment hereunder. From and after the Effective Date, (a) each Incremental Term Lender shall be a Term B Lender for all purposes under the Credit Agreement and the other Loan Documents, (b) the New Term Loan Commitment of each Incremental Term Lender party hereto shall be a Term B Commitment for all purposes under the Credit Agreement and the other Loan Documents and (c) the New Term Loans of the Incremental Term Lender shall be Term B Loans for all purposes under the Credit Agreement and the other Loan Documents. SECTION 3. Conditions to Effectiveness . The amendments set forth in Section 1 of this Agreement shall become effective on the first date (the “
